Title: To Benjamin Franklin from William Alexander, 15 December 1781
From: Alexander, William
To: Franklin, Benjamin


My Dear Sir,
Paris, Dec. 15, 1781.
I told you last time I had the pleasure of seeing you at Passy, that I would make a trip to London, but had no notion it would be so soon. On coming to town last evening, I found such pressing letters that I propose setting off this evening or to-morrow at latest. I would have called if possible to receive your commands, but as I am pinched in time must content myself with sending for them. The bearer will call for them an hour after receiving this letter.
I shall probably be interrogated about the dispositions in this country to peace. My own idea is that you seek only your independence, and that this country, were that secured, will be moderate in other matters, as the object of the war does not seem to be conquest. Let me know if this is proper language. I notice that a courtly argument has been used in parliament for continuing the continental war, that withdrawing would make you insolent and give France exclusive advantages— were it not proper that this were contradicted flatly? Any commissions you may have will be taken care of, and I shall be back, barring accidents, in three weeks. Wishing you every thing that is good, I remain with equal esteem and respect, dear Sir, your most obedient humble servant,
W. Alexander.
